Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the initial Office action based on the application filed on March, 24, 2020.
Claims 1-20 are presently pending in the application have been examined below, of which, claims 1, 8, and 15 are presented in independent form.

Claim Objections

Claim 16 is objected to because of the following informalities:• 	The claim number is used twice. The second claim 16 is dependent of claim 14, which is a system claim, not a method claim as claimed in the claim 16. Because the second claim 16 has similar claim limitations as in claim 4, the rejection of the claim 4 is applied to the claim 16.
Appropriate correction is required.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0129427 (hereinafter "Wennberg”) in view of US 2020/0104737 (hereinafter “Abaci”).
In the following claim analysis, Applicant’s claim limitations are shown boldfaced and Examiner’s explanations/notes/remarks are in square brackets and emphases are underlined.

As to claim 1, Wennberg discloses a system (Wennberg, Fig. 2, ¶ ¶ 14, 47, a computer system for predicting healthcare related risk events) comprising:
one or more processors (Wennberg, Fig. 2, ¶ ¶ 45-47); and computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Wennberg, Fig. 2, ¶ ¶ 45-47, and 128) comprising: 
storing account data associated with multiple remote systems (Wennberg, Fig. 3-4, ¶ 52, The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116; Wennberg, Fig. 3-4, ¶ 53, The application 104 may also access and/or retrieve geographic and healthcare system data 404; ¶ 88, The actionable information may be stored within a database of information system 110 ), the account data indicating at least one of:
data types associated with the remote systems (Wennberg, Fig. 3-4, ¶ 53-54, The application 104 accesses and/or retrieves patient data 402 associated with one or more patients … The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116. …Then, the application 104 filters the patient, geographic, and healthcare system data into clean data; ¶ 55, the various categories of data that may be used by the application 104 of predictive modeling analytic system 100);
predictive layers associated with the remote systems (Wennberg, Fig. 3-4, ¶ 53-54, The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing; ¶ 55, the various categories of data that may be used by the application 104 of predictive modeling analytic system 100); or
data constraints associated with the remote systems (Wennberg, Fig. 8-9, ¶ 125, a predictive model of the application 104 … different cut-points can be selected for different operational aims, goals or constraints (such as objectives, resources, and expected return)); 
receiving, from a remote system, a request to utilize a model with a predictive layer (Wennberg, Fig. 3-4, ¶ 53, Based on the clean data, the application 104 generates one or more facts [as a request]); 
determining a condition to account for in association with providing the model to the remote system (Wennberg, Fig. 3-4, ¶ 53,  the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events), the condition including at least one of:
a change in a degree of a confidence score associated with an outcome predicted by the predictive layer utilizing the model (Wennberg, ¶ 86, One product of the application 104 may be a risk score for future predicted event risks and/or financial costs. The risk score may be presented as a percentage likelihood of event risk … Event risks and/or financial risks may be established by a predictive model of the application 104 to a range between 0 to 100% … the application 104 may identify key points in the care process that can be used as `leverage points` to change expected event risks); or
a data type associated with the model corresponding to a data type associated with the predictive layer (Wennberg, ¶ 86, the application 104 may identify key points [a data type] in the care process that can be used as `leverage points` to change expected event risks and/or financial costs).
Wennberg does not appear to explicitly disclose sending the model to the remote system based at least in part on the condition being satisfied. However, in an analogous art to the claimed invention in the field of data processing, Abaci teaches sending the model to the remote system based at least in part on the condition being satisfied (Abaci, ¶ 32, If the correlation tests indicate a correlation score above a threshold value or criteria, the model assessor 130 may certify the candidate model as a good model and send it to the SIE updater 140 to update the existing SIE 115 model with the candidate model).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an accurate predictive model by developing a model assessor that retrieves a plurality of predicted outputs from a plurality of models, each predicted output generated using one of the models based on one or more data inputs and a regression model. The model assessor generates a candidate model, which includes as input 1) the one or more data inputs of a selected model of the plurality of models and 2) a predictive output of one or more other models of the plurality of models or one or more other data inputs. A correlation is computed between an actual output and a predicted output of the candidate model, and the model assessor determines if the correlation score exceeds a threshold criteria. If so, the selected model is replaced with the candidate model. Otherwise, the candidate model is deleted (Abaci, Abstract).

As to claim 2, the rejection of claim 1 is incorporated. Wennberg as modified further discloses the system of claim 1, further comprising configuring the model based at least in part on the data types associated with the remote systems (Wennberg, ¶ 14, accessing patient data associated with one or more patients; accessing geographic and healthcare system data; ¶18, In another configuration, the predictive model includes: separating patient data into a first and second data set).

As to claim 3, the rejection of claim 1 is incorporated. Wennberg as modified further discloses the system of claim 1, further comprising determining an additional condition to account for in association with providing the model to an additional remote system and sending a notification to the additional remote system indicating that the model is available in response to the additional condition being satisfied (Abaci, Fig. 4, ¶ 54, The candidate model generator 435, similar to the candidate model generator 210, generates candidate models 440 using timestamp matched data generated by the data timestamp matcher 445 … These candidate models 440 are tested by the correlation tester 450 to determine one or more correlation scores for each … If these scores for a candidate model 440 exceed a threshold or criteria … the model updater 460 updates the prediction model 455, which is the original model, with the new candidate model 440).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with an accurate predictive model by developing a model assessor by combining exact matched data and additional matches data to generate the new candidate model with correlation scores for a candidate model exceed a threshold or criteria.

As to claim 4, the rejection of claim 1 is incorporated. Wennberg as modified further discloses the system of claim 1, further comprising a graphical user interface (GUI) and presenting, via the GUI, a status of a plurality of models associated with the multiple remote systems (Abaci, ¶ 43, The information that may be stored may include information such as a data source used to generate the model, version, target, target_version, score time threshold, average threshold, and status for the candidate model; ¶ 61, the computer system 606 can include a static memory 606, a display driver 610 (e.g., to drive a plasma display panel (PDP), a liquid crystal display (LCD), or a projector); ¶ 73, receive, store, transmit, or display information).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users detailed model information after computing the correlation value and generating the score, the correlation tester 220 may store the score, as well as information about the candidate model, in a database, such as the model score database 130. The information that may be stored may include information such as a data source used to generate the model, version, target, target_version, score time threshold, average threshold, and status for the candidate model.

As to claim 5, the rejection of claim 1 is incorporated. Wennberg as modified further discloses the system of claim 1, further comprising accessing a database storing data associated with the remote system (Abaci, ¶ 43) and generating an API based on the data associated with the remote system (Abaci, ¶ 70, these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users accurate model information via one or more appropriate interfaces (e.g., application program interfaces (APIs).

As to claim 6, the rejection of claim 5 is incorporated. Wennberg as modified further discloses the system of claim 5, further comprising sending the API to the remote system, wherein the model is provided to the remote system via the API (Abaci, ¶ 32, If the correlation tests indicate a correlation score above a threshold value or criteria, the model assessor 130 may certify the candidate model as a good model and send it to the SIE updater 140 to update the existing SIE 115 model with the candidate model; ¶ 70, these operations being accessible via a network (e.g., the Internet) and via one or more appropriate interfaces (e.g., application program interfaces (APIs)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users accurate model information via one or more appropriate interfaces (e.g., application program interfaces (APIs).

As to claim 8, Wennberg as modified discloses: A system (Wennberg, Fig. 2, ¶ ¶ 14, 47, a computer system for predicting healthcare related risk events) comprising: 
one or more processors (Wennberg, Fig. 2, ¶ ¶ 45-47); and computer-readable media storing first computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations (Wennberg, Fig. 2, ¶ ¶ 45-47, and 128) comprising: 
storing account data associated with multiple remote systems (Wennberg, Fig. 3-4, ¶ 52, The application 104 accesses and/or retrieves patient data 402 associated with one or more patients (Step 302). The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116; Fig. 3-4, ¶ 53, The application 104 may also access and/or retrieve geographic and healthcare system data 404; ¶ 88, The actionable information may be stored within a database of information system 110 ), the account data indicating at least one of: 
data types associated with the remote systems (Wennberg, Fig. 3-4, ¶ 53-54, The application 104 accesses and/or retrieves patient data 402 associated with one or more patients … The patient data 402 may reside within an internal database 208, local database 106, or a remote database 112, 114, and 116. …Then, the application 104 filters the patient, geographic, and healthcare system data into clean data; ¶ 55, the various categories of data that may be used by the application 104 of predictive modeling analytic system 100); 
predictive layers associated with the remote systems (Wennberg, Fig. 3-4, ¶ 53-54, The application 104 may output the financial risk predictions and/or risk event predictions 414 in the form of a data file that may be delivered to a local user interface and/or display 216 or to a remote information system 110 for further processing and/or viewing; ¶ 55, the various categories of data that may be used by the application 104 of predictive modeling analytic system 100); or 
data constraints associated with the remote systems (Wennberg, Fig. 8-9, ¶ 125, a predictive model of the application 104 … different cut-points can be selected for different operational aims, goals or constraints (such as objectives, resources, and expected return)); 
receiving, from a remote system, a request to utilize a model with a predictive layer (Wennberg, Fig. 3-4, ¶ 53, Based on the clean data, the application 104 generates one or more facts [as a request]); 
determining that a data type associated with the model corresponds to a data type associated with the predictive layer (Wennberg, Fig. 3-4, ¶ 53, the application 104 applies a predictive statistical model 412 to the clean data to generate and/or define patient profile data and/or to identify a portion of the patients associated with a range of predicted financial risk and/or to identify a portion of the patients with a range of susceptibility to one or more risk events); and 
sending the model to the remote system in response to determining that the data type associated with the model corresponds to the data type associated with the predictive layer (Abaci, ¶ 32, If the correlation tests indicate a correlation score above a threshold value or criteria, the model assessor 130 may certify the candidate model as a good model and send it to the SIE updater 140 to update the existing SIE 115 model with the candidate model), the model being configured to generate a feature configured as an input to the predictive layer of the remote system (Abaci, ¶ 40-42, the candidate model generator 210 generates a new candidate model [a new feature] using data inputs 105 used by the original SIE 115 as well as additional predicted outputs 125 and/or other data inputs 105 as input features, in order to predict the same output as the original SIE 115). 
The motivation to combine the references is the same as set forth in the rejection of claim 1.

As to claim 9, the rejection of claim 8 is incorporated. Wennberg as modified further discloses the system of claim 8, further comprising receiving an indication of an outcome that the predictive layer is configured to determine and configuring the model to correspond to the outcome prior to sending (Abaci, ¶ 40-42, the candidate model generator 210 generates a new candidate model using data inputs 105 used by the original SIE 115 as well as additional predicted outputs 125 and/or other data inputs 105 as input features, in order to predict the same output as the original SIE 115).
The motivation to combine the references is the same as set forth in the rejection of claim 8.

As to claims 10-12, the rejection of claim 8 is incorporated and the claims are corresponding to the system claims 2-4. Therefore, they are rejected under the same rational set forth in the rejections of claim 2-4.

As to claim 14, the rejection of claim 8 is incorporated. Wennberg as modified further discloses the system of claim 8, further comprising: 
determining an outcome that occurs based at least in part on utilizing the feature as in input to the predictive layer (Abaci, Fig. 4, ¶ ¶ 53-54, the SIEs 405B-N publish their predicted outputs 415 … The candidate model generator 435, similar to the candidate model generator 210, generates candidate models 440);
determining a confidence associated with determining whether the outcome occurs based at least in part on utilizing the feature as an input to the predictive layer (Abaci, Fig. 4, ¶ ¶ 53-54, These candidate models 440 are tested by the correlation tester 450 to determine one or more correlation scores); 
determining that the confidence satisfies a threshold confidence (Abaci, Fig. 4-5, ¶ 57, the model assessor 130 computes 530 a correlation score between an actual output and a predicted output of the candidate model 520); and 
providing the model to the remote system in response to determining that the confidence satisfies the threshold confidence (Abaci, Fig. 5, ¶ 57, if the correlation score exceeds the threshold criteria, the model assessor 130 replaces 550 the selected model with the candidate model).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg and Abaci before him/her to modify the system for predicting healthcare risk events of Wennberg to include the model assessor of Abaci, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to develop a method for self-intelligent improvement in predictive data models, where the retrieves predicted outputs from a plurality of models with each predicted output generated using one of the models based on data inputs and a regression model (Abaci, Fig. 5, ¶ 57).

As to claims 15-18, the claims are method claims corresponding to the system claims 1-4. Therefore, they are rejected under the same rational set forth in the rejections of claim 1-4.

As to claim 20, the rejection of claim 15 is incorporated and the claim is corresponding to the system claim 14. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0129427 (hereinafter "Wennberg”) in view of US 2020/0104737 (hereinafter “Abaci”) and further in view of US 11,216,895 (hereinafter “Schwarze”).

As to claim 7, the rejection of claim 6 is incorporated. Wennberg as modified further discloses the system of claim 6, further comprising determining information to surface on a device associated with the remote system via the API based at least in part on historical data associated with the first data type and the second data type (Schwartz, Fig. 9A-9B, col. 40, lines 8-40, historical data sources related to, for example, securities information. This data may be collected from a plurality of structured and unstructured data sources, as described herein, through the use of proprietary data connectors, APIs. … achieve a sufficient confidence rate in data matches among the data sources and entity-specific information obtained … Structured and unstructured data may be processed, as described herein, to obtain a reduced data set pertaining to specific data fields of interest, including without limitation, keywords among the unstructured data, the overall tone of the data as indicated by keywords (e.g., skeptical, analytical), the sentiment of the data (e.g., positive or negative), and the presence or lack thereof of reference to an entity name of interest (e.g., “Company X,” or “Company Y”)).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention having the teaching of Wennberg as modified and Schwartz before him/her to modify the system for predicting healthcare risk events of Wennberg to include systems for receiving unstructured data from a plurality of unstructured data sources of Schwartz, with a reasonable expectation of success. The modification would be obvious because one of ordinary skill in the art would be motivated to use an aggregated dataset containing data that is iteratively updated, in real time, to contain a live or current view of the data fields of interest including without limitation, historical data sources, where the data may be collected from a plurality of structured and unstructured data sources through the use of proprietary data connectors, APIs. This segmentation of the data into silos may reduce the computing time required to accomplish a research or query objective, and the time required to build predictive models. Predictive models (Schwartz, Fig. 9A-9B, col. 40, lines 8-40).

As to claim 19, the rejection of claim 15 is incorporated and the claim is corresponding to the system claim 7. Therefore, it is rejected under the same rational set forth in the rejection of the system claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,256,991 teaches converting a categorical feature value into a numeric representation thereof, the categorical feature being associated with a training object used for training a Machine Learning Algorithm; and 
US 20210279644 teaches that unsupervised ML models processes a portion of input data to generate an ensemble output and the ensemble output is output to an authorized user computing device to obtain user feedback from the authorized user via the user computing device.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAXIN WU whose telephone number is (571)270-7721.  The examiner can normally be reached on M-F (7 am - 11:30 am; 1:30- 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached at (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAXIN WU/
Primary Examiner, Art Unit 2191